Citation Nr: 0815730	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  04-16 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a post repair, torn medial meniscus of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1986 to 
January 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefits sought on 
appeal.

This case was remanded by the Board in July 2007 for further 
evidentiary and procedural development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review, 
therefore, this case is remanded in order to schedule the 
veteran for a new VA examination.  

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The veteran was originally granted service connection for a 
left knee disability in a November 1989 rating decision and 
assigned a noncompensable disability evaluation.  The veteran 
submitted a Notice of Disagreement in January 1990.  A 
Statement of the Case was issued in April 1990.  The veteran 
subsequently filed a substantive appeal in June 1990.  The RO 
then accepted a statement of the veteran's accredited 
representative in the appealed case and advised the veteran 
by a letter dated in June 1990 that his appeal was being 
forwarded to the Board.  However, the Board did not receive 
this file for appellate review and therefore did not render a  
decision on the veteran's initial claim.  

In a December 2003 rating decision, the RO increased the 
veteran's disability evaluation from noncompensable to 10 
percent disabling.  In July 2007, the Board remanded the 
claim for further procedural and evidentiary development, and 
determined that the veteran's initial claim for a higher 
rating evaluation was never finally adjudicated, the initial 
claim was still before the Board and the severity of the 
veteran's disability from the initial submission of his claim 
to the present would be considered.  The veteran was also 
advised that he could submit additional evidence to support 
his claim, including evidence that his knee disorder was 
worse than was contemplated by the rating assigned in the 
1989 rating decision - since the claim remains pending, the 
veteran may submit such evidence..  Subsequently, in February 
2008, a Supplemental Statement of the Case was issued which 
confirmed and continued the 10 percent disability evaluation.

The veteran received a VA examination in August 2003.  Since 
receiving this examination, the veteran has contended the 
examination was inadequate and did not fully address his knee 
disability. See May 2007 and April 2008 submissions. In 
particular, there were insufficient findings as to the 
provisions of  38 C.F.R. §§ 4.45 and 4.59 regarding inquiry 
into whether there is limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with sitting, 
standing, and weight-bearing are also related considerations. 
The Court has held that diagnostic codes predicated on 
limitation of motion require consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups. 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. 
App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995). These issues must be addressed completely in any 
future VA examination.

The August 2003 VA examination did not address if the claims 
file was available for review.  The examiner noted that he 
had reviewed the medical records, however, it is unclear what 
medical records were reviewed and if it included the service 
treatment records. Given that this claim has been pending 
since the veteran noted his disagreement as to the assigned 
rating decision in January 1990, a review of the claims 
folder is mandatory. Under the law, VA must provide medical 
examinations by examiners who have full access to and review 
of relevant evidence. Shipwash v. Brown, 8 Vet.App. 218, 222 
(1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995). 

Further, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
veteran that, to substantiate a claim, the veteran must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
veteran's employment and daily life. Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

The medical evidence of record is insufficient for the Board 
to render a decision on the severity of the left knee 
disability. These considerations require further 
investigation by medical professionals, inasmuch as the Board 
is prohibited from substituting its own unsubstantiated 
medical opinions. See Colvin v. Derwinski, Vet. App. 171, 175 
(1991). The duty to assist includes obtaining medical records 
and examinations where indicated by the facts and 
circumstances of an individual case. See Murphy v. Derwinski, 
1 Vet. App. 78 (1990). Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the appellant to develop the facts pertinent to the 
claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for left knee 
disorder at issue that is not evidenced 
by the current record.  The veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder.  

2. After the veteran's response is 
received or after the passage of a 
reasonable amount of time, the veteran 
should be afforded a VA orthopedic 
examination to determine the nature and 
extent of the disabilities of the left  
knee. Any further indicated special 
studies should be conducted. The claims 
file, and a separate copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, who should acknowledge such 
receipt and review in any report 
generated as a result of this remand. The 
examiner must respond to the following 
inquiries:

The examiner should state the severity of 
the left knee disorder. The examiner will 
report:

a. Effective limitation of motion as 
to flexion and extension, and to 
what extent pain limits such 
movement. 

b. Whether the left knee exhibits 
weakened movement, excess 
fatigability, or incoordination and 
if feasible, to what degree such 
additional range of motion loss is 
due to any such weakened movement, 
excess fatigability, or 
incoordination. 

c. Whether pain could significantly 
limit functional ability during 
flare-ups or when the knee is used 
repeatedly. It should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups.

d. In addition, the examiner should 
ascertain the current level of 
functional impairment of the left 
knee due to lateral instability and 
recurrent subluxation, and, if the 
veteran has lateral instability and 
subluxation of the knee, if that 
instability and/or subluxation is 
slight, moderate or severe.

3. The RO/AMC should take such additional 
development action as it deems proper 
with respect to the claim, including any 
other appropriate medical examinations 
and testing, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  

4. Thereafter, the RO/AMC should consider 
all of the evidence of record and re-
adjudicate the veteran's claim. The 
readjudication should reflect 
consideration of all the evidence of 
record. The AMC/RO must account for all 
evidence of record and make factual 
findings as to the degree of impairment 
under the applicable rating codes for the 
entire appellate periods, i.e., since 
February 1989. If the benefits sought on 
appeal remain denied, the veteran and his 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC). The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal. An 
appropriate period of time should be 
allowed for response.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



